Citation Nr: 1216536	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.  

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B. B.

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to November 1966.  

By rating action in September 2002, the RO denied service connection for prostate cancer.  The Veteran was notified of this decision and did not perfect an appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from a May 2006 rating decision which denied service connection for erectile dysfunction, and an August 2007 decision which declined to reopen the claim of service connection for prostate cancer.  A hearing at the RO before the undersigned was held in July 2010.  In November 2010, the Board reopened the claim for prostate cancer and remanded the issue for additional development; the claim for erectile dysfunction was held in abeyance pending completion of the remand development.  

The issue of entitlement to an initial compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's prostate cancer was not present in service or until many years thereafter, and there is no competent probative evidence of a causal connection between the Veteran's prostate cancer and military service or any incident therein, to include any exposure to avionic fuels or herbicide agents.  

2.  The Veteran's erectile dysfunction was not manifested until many years after service and is not shown by the evidence of record to be related to service, or causally related to or otherwise aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by service, may not be so presumed, nor may the Veteran's prostate cancer be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The claim of service connection for erectile dysfunction on a secondary basis lacks legal merit.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claims, letters dated in March 2006 and May 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in January 2011 (with a May 2011 addendum) and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Concerning the claim for erectile dysfunction, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease relevant to the claim, including on a presumptive basis, and no competent evidence that any current dysfunction may be related to service or a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also, 38 C.F.R. § 3.159(c)(4) (2011).  

Additionally, the Board finds there has been substantial compliance with its November 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued a supplemental statement of the case in October 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The recent United States Court of Appeals for the Federal Circuit (Federal Circuit) decision, Haas v. Peake, 525 F.3rd 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009), held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 (2011), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) (2011).  

Pursuant to 38 C.F.R. § 3.309(e), prostate cancer manifested to a degree of 10 percent at any time after service shall be service connected, if a veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Prostate Cancer

The Veteran contends that his prostate cancer was caused by exposure to avionic fluids while working on the flight line where he refueled jets and other aircraft during service.  The Veteran testified that his private doctor told him that his prostate cancer could have been caused by exposure to avionic fuels and that his erectile dysfunction was due to his prostate cancer.  He also testified that some of the aircraft that he refueled had been in Vietnam and that he may have been exposed to Agent Orange from his close proximity to the contaminated planes.  


Historically, other than a single episode of gonorrhea in the summer of 1962, the Veteran's service treatment records (STRs) are completely silent for any complaints, treatment, abnormalities or diagnosis for prostate cancer or any other genitourinary problems during service.  The evidence showed that the Veteran was first diagnosed with prostate cancer in 1999, and that he subsequently underwent successful radiation treatment and is now "biochemically free of disease."  (See Dr. J.'s August 2010 letter).  

Concerning his assertions, while the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

As to the Veteran's claim of exposure to herbicides from contaminated aircraft returning from Vietnam, the Board finds that he has not presented any competent or scientific evidence to support his assertions, nor is he competent to render an opinion as to such matters.  In this regard, the Board notes that the Veteran's only overseas military assignment was to Ramey Air Force base in Puerto Rico, which is nearly 10,000 miles from Vietnam and approximately a 20 hour flight.  Thus, it is unlikely that the fuselage of any of the planes that may have stopped over at the air base would have been contaminated by herbicides sprayed in Vietnam.  In any event, the Veteran has not provide any useful or probative information by which VA could undertake any meaningful investigation to attempt to confirm his allegations of herbicide exposure.  Accordingly, the Board finds that the Veteran's belief that he was exposed to herbicides in service is of little probative value and declines to assigned it any evidentiary weight.  

Similarly, the Board finds that the letter from the Veteran's private physician, Dr. J., dated in August 2010, which suggested that the Veteran's prostate cancer was related to herbicide exposure, is of no probative value.  The letter merely stated that the Veteran had a reasonable basis for believing that his prostate cancer was related herbicide exposure, but did not offer any discussion or analysis of the facts or any explanation for the conclusion reached.  In this regard, the Court has held that an opinion that does not contain a rationale, i.e. the examiner merely states his conclusion, but does not say why he reached this conclusion lacks probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  See also, Bloom v. West, 12 Vet. App. 185, 187 (1999); (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.); Miler v. West. 11 Vet. App. 345, 348 (1998), (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993), (medical opinion is inadequate when it is unsupported by clinical evidence.).  As there is no objective evidence that the Veteran was in Vietnam or that he was exposed to herbicides at any other military installation during service, the Board finds that Dr. J.'s opinion is of no probative value.  

Additionally, the Board notes that while the Veteran testified that he would obtain a statement from his private doctor that his prostate cancer was due to exposure to avionic fuels in service, to date, he has not provided VA with the purported letter or any other competent evidence showing that his prostate cancer is related, in any fashion, to service.  The Board notes that the duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

Aside from the letter from Dr. J., discussed above, the only other "favorable" evidence of record consists of a partial copy of a report submitted by the Veteran entitled: Permissible Exposure Levels for Selected Military Fuel Vapors.  The article referred to numerous studies which focused primarily on the acute effects of vapors on workers exposed to various avionic fuels.  Although one study conducted in 1987 reported an "increased risk" of squamous-cell lung cancer and "possibly" prostate cancer among workers exposed to diesel fuels, the author of the study concluded only that the data collected provided a hypothesis worthy of follow-up.  Significantly, however, the International Agency for Research on Cancer (IARC) working group did not find the study, with respect to prostate cancer, to be statistically significant.  

The Veteran also submitted another internet article in October 2011, on the health effects of exposure to diesel fuel vapors; however, the article does not identify the author or provide any scientific or statistical data and is merely a general information commentary.  Inasmuch as neither article offered any conclusive findings or statistically significant data showing a relationship between exposure to avionic fuels and prostate cancer, the Board finds them to be of little probative value and declines to assign them any evidentiary weight.  

In May 2011, the Veteran's claims file was reviewed by VA physician to determine whether his prostate cancer was due to exposure to avionic fuels in service.  The physician indicated that he reviewed the entire record and consulted the medical literature, including information from the Mayo Clinic regarding the etiology of prostate cancer and noted that there was no current data on the relationship between avionic fuels and the development of prostate cancer.  The physician noted that there are numerous known risk factors for prostate cancer, including age, race, nationality, family history, genetics, diet, obesity, exercise and smoking, but that there was no definitive data for exposure to aircraft fuels and prostate cancer.  The examiner opined, in essence, that based on the absence of any scientific data in the current medical literature, it was less likely than not that the Veteran's prostate cancer was related to exposure to avionic fuels in service.  

At this point, the Board notes that while the VA examiner was asked in the November 2010 remand to comment on the medical literature submitted by the Veteran, his failure to mention the article in his assessment is not critical or determinative on the disposition of this claim.  The fact that the examiner found no current medical literature relating prostate cancer to exposure to avionic fuels undermines the stated hypothesis in the referenced article.  Further, the fact that there have been no subsequent scientific studies in the 25 years since that hypothesis was published, would seem to support the conclusion of the IARC work group at that time, that the findings were not statistically significant.  

Turning to the merits of the Veteran's claim, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are specifically limited to those individuals who were actually physically present in the boundaries of the Republic of Vietnam at some point during service.  In this case, the Veteran does not claim nor do the records demonstrate that he physically visited or had duty in the Republic of Vietnam.  Because the Veteran does not meet the criteria of having "service in the Republic of Vietnam," he is not entitled to the presumption set forth under 38 C.F.R. § 3.307 (a) (6) (iii).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this case, the evidence shows that the Veteran was first diagnosed with prostate cancer in 1999, and that he is now "biochemically free of disease."  The only favorable evidence supporting the Veteran's claim consists of an August 2010 private medical opinion, which was based entirely on the Veteran's unfounded assertion that he was exposed to herbicides in service, and an unsubstantiated 1987 study that suggested only a possible "increased risk" for prostate cancer from exposure to diesel fuels.  The fact that the VA physician in May 2011 was unable to find any current data in the medical literature of a relationship between prostate cancer and exposure to avionic fuels further undermines the 25 year old study which, parenthetically, was not considered statistically significant at the time it was published.  

In this instance, while the Veteran is competent to testify to his experiences during service; he is not competent to provide evidence that requires medical knowledge.  Espiritu, 2 Vet. App. 492 (1992); Barr, 21 Vet. App. 303, (2007); Bostain, 11 Vet. App. 127 (1998).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

While the Veteran believes that his prostate cancer is due to exposure to avionic fuels or, in the alternative, herbicide agents in service, he has not presented any competent, probative medical evidence to support his assertions.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge, such as the question of medical causation or etiology presented in this case.  

The Board commends the Veteran for his service, but as there is no persuasive or probative evidence of record suggesting a connection between the Veteran's prostate cancer and service, and no objective evidence of any manifestations or findings until some 33 years after his discharge from service, the Board finds that the greater weight of the evidence is against the claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Erectile Dysfunction

The Veteran does not claim, nor do the service treatment records show any signs or symptoms of erectile dysfunction in service or until many years after service.  Rather, the Veteran contends that his erectile dysfunction is due to or a consequence of his prostate cancer.  

In this case, the evidence of record includes a private medical opinion to the effect that the Veteran's erectile dysfunction is directly related to his radical prostatectomy for prostate cancer.  (See Dr. J.'s April 2005 letter).  

The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for prostate cancer has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that he alleges caused his erectile dysfunction.  Therefore, with respect to the claim of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure, is denied.  

Service connection for erectile dysfunction, to include as secondary to prostate cancer, is denied.  


REMAND

In November 2010, the Board granted entitlement to service connection for bilateral hearing loss.  In December 2010, the RO implemented the Board's determination, and assigned a noncompensable disability rating for the Veteran's bilateral hearing loss.  In March 2011, the Veteran submitted a notice of disagreement with this evaluation.  Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).
Accordingly, the case is REMANDED for the following action:

The AMC is requested to provide the Veteran with a statement of the case as to the issue of entitlement to an initialcompensable disability rating for bilateral hearing loss.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


